on     3/6/2015     3:00:24      PM,



                                                                             STAN                STANART                                             FILED IN
                                                     COUNTY              CLERK,                 HARRIS          COUNTY,             TEXAS     1st COURT OF APPEALS
                                                                                                                                                  HOUSTON, TEXAS
                                                               PROBATE                   COURTS              DEPARTMENT
                                                                                                                                              3/6/2015 3:17:16 PM
                                                                                  6th            0f              2015                         CHRISTOPHER A. PRINE
                                                                                                                                                      Clerk
CLERK       OF     THE     COURT         OF    APPEALS            FOR            THE
FIRST                       DISTRICT           (CIVIL         APPEAL)
301     FANNIN      STREET
HOUSTON,           TEXAS       77002ESTATE
                                                                                                                             OF:    RUBY       S. PETERSON,             INCAPACITATED
                                                                                                              CAUSE        NO.:     427,208


MACKEY            GLEN     PETERSON,                TONYA         PERTERSON,                                  PROBATE             COURT       NO.     ONE
DON      LESLIE      PETERSON,            CARO           PETERS          ON,       AND                        HARRIS         COUNTY,          TEXAS
       PERSON
APPELLANT


CAROL       ANNE         MANLEY,          DAVID           PETERSON,                                           DON       PYLANT,
SILVERADO            SENIOR        LIVING,           INC.,      D/B/A/                                        COURT         REPORTER
SILVERADO            SENIOR        LIVING—SUGAR                      LAND,
W. RUSS                     AS ATTORNEY                   AD LITEM                FOR
RUBYS. PETERSON,AND                                      W. YOUNG,AS
GUARDIAN            AD     LITEM        FOR     RUBY          S. PETTERSON,
APPELLEEATTORNEY
                    OF    RECORD          FOR        APPELLAN                T
NAME:                                               M.   ROSS
ADDRESS:                           1006       HOLBROOK                ROAD
                                   SAN        ANTONIO,               TEXAS             78218
                                   210—326—2100
FAX                                N/A
EMAIL       ADDRESS:               ROS                         HOTMAIL.COM
TEXAS       STATE                  17304200


ATTORNEY            OF    RECORD          FOR        APPELLEE                CAROL             ANNE          MANLEY         AND      DAVID          PETERSON
NAME:                              SARAH            PATEL         PACHECO
ADDRESS:                           1401       MCKINNEY                ST.,        SUITE         1700
                                   HOUSTON,                  TEXAS        77010
                                   713—658—2323
FAX                                713—658—1921
EMAIL       ADDRESS:               SPACHECO@CRAINCATON.COM
TEXAS       STATE                  00788164


ATTORNEY            OF    RECORD          FOR        APPELLEE                                           SENIOR          LIVING,       INC.,   D/B/A         SILVERADO         SENIOR
LIVING—SUGAR               LAND
NAME:                              JOSH        K.    DAVIS
ADDRESS:                           24    GREENWAY                 PLAZA,                SUITE         1400
                                   HOUSTON,                  TEXAS        77046
                                   713—659—6767
FAX                                713—759—6830
EMAIL       ADDRESS:
TEXAS       STATE                  24031993




                                                                                                                                                                                        1
                                                                                                                                      on     3/6/2015      3:00:24     PM,




    ATTORNEY            OF     RECORD          FOR     APPELLEE            W.    RUSS      JONES,    ATTORNEY               AD    LITEM        FOR      RUBY     S. PETERSON
    NAME:                               W.     RUSS     JONES
    ADDRESS:                            5177     RICHMOND              AVE.,     SUITE       505
                                        HOUSTON,            TEXAS        77056
                                        713-552-1144
    FAX                                 713-781-4448
    EMAIL       ADDRESS:
    TEXAS       STATE                    10968050




    ATTORNEY            OF     RECORD          FOR     APPELLEE                    W.     YOUNG,      GUARDIAN              AD    LITEM        FOR      RUBY     S. PETERSON
    NAME:                                       W.     YOUNG
    ADDRESS:                            2900     WESLAYAN,              SUITE       150
                                        HOUSTON,            TEXAS        77027
                                        713-527-2900
    FAX                                 713-572-2902
    EMAIL       ADDRESS:
    TEXAS       STATE                    00797670




    DATE       OF JUDGMENT:               NOVEMBER              10, 2014
I   MOTION        TO    RECONSIDER               RULINGS          FILED:         NOVEMBER            17,   2014
    MOTION        FOR        MISTRIAL
    JU RY     TRIAL:
    APPEALS        CONSOLIDATED                     UNDER       THIS      CAUSE:
    COMPANION            CASES:
    AMENDED            NOTICE       OF       APPEAL                    ON:      MARCH        4, 2015Sincerely,STAN




                                                                                                                            STANART,
                                                                                                                  Harris               Clerk


                                                                                                                  /S/   MARISOL        HASTINGS
                                                                                                                  MARISOL          HASTINGS,            DEPUTY
                                                                                                                  Pr0bate    C0urts       Department


    SS/MH




                                                                                                                                                                               2
DV3/4/2015
                                                                                n t n rt

                                                                    COURT
                                                               PROBATE  1
                                        427,208
        MACKEY
             ("MACK")
                   GLENPETERSON,
                              §                          COURT
                                                 INPROBATE   NO.1
        PETERSON;  PETERSON,
               TONYA                        §
                  andas NextFriendofRUBY §
        PETERSON;  DONLESLIEPETERSON;§
        CAROL   PETERSON,           and  §
        as Next     ofRUBY   PETERSON;   §
        andLONNYPETERSON,                   §


                                            §§
                SENIORLIVING,INC.,
        SILVERADO                           §
        d/b/aSilverado    Living—— Land,§
        Defendants.                         §    HARRISCOUNTY,TEXAS

                                    NOTICE
                         FIRSTAMENDED    OFAPPEAL
        TOTHEHONORABLE             ANDTOTHEJUSTICES
                      JUDGEPRESIDING              OFTHE
        FIRSTANDFOURTEENTH            COURTS
                               DISTRICT
                        JUDICIAL            OFAPPEALS:
              NOW
                COME,   PETERSON,
                      GLEN
                  MACKEY    TONYA  DON
                               PETERSON,
        LESLIE PETERSON,CAROLPETERSON,and LONNYPETERSON
         ("Plaintiffs”),
                      by andthroughundersigned
                                             counsel,andfiletheirFirstAmended
                             to TRAPRule25.1,andwouldshowtheCourtas
        Noticeof Appealpursuant
         follows:




                                                                                           3
1   MACKEY  PETERSON;
         GLEN                 DONLESLIE
                       PETERSON,
                   TONYA
     CAROL
PETERSON,    LONNY
        PETERSON,     andtheir
                 PETERSON   attorney
            desireto
      SCHWAGER
CANDICE                          fromthefollowing
    A   OrdergrantingSilverado                             Senior
                             SeniorLiving,Inc.d/b/aSilverado
        Living
            —      Rule
                Land's
             Sugar            todismiss;
                       91amotion
    B                                91amotionto dismissandmotion
        Orderdenyingmotionto reconsider
                   signedonJanuary9, 2015;
           sanctions,
    C   Ordergrantingapplication          feespursuanttoRule9la
                               forattorney‘s
                            10,2014,signedonJanuary9,2015;
        OrderenteredonNovember
    D   OrdergrantingSilverado‘s         pleatothejurisdiction,
                              firstamended
        signedonJanuary9,2015;
    E   OrdergrantingSilverado‘s                         breachof
                              91amotionto dismissP1aintiffs'
        trustand/orbreachof       duty,signedonJanuary9,2015;
        in CauseNo. 427,208and/orNo. 427,208-40lstyledMACKEY
                       PETERSON,
                   TONYA
        GLENPETERSON;                   andas Next
                              Individually
                          DONLESLIE
                   PETERSON;
        FriendofRUBY                     CAROL
                                  PETERSON;
                         andasNext
               Individually
        PETERSON,                             ofRUBYPETERSON;

                   v.CAROL
              PETERSON
        andLONNY                 DAVID
                           MANLEY,
                        ANNE
              SILVERADO
        PETERSON,      LIVING,
                   SENIOR        Silverado
                             d/b/a
                           INC.,




                                                                    4
           SeniorLiving—SugarLand,pendinginProbateCourtNo.One,
               Texas.
          County,
     F                  signedonJanuary10,2015;and
          Order sanctions,
          onDavid
     G Order              Ann
                    andCarol
               Peterson      Manley‘s for
                                 motion
                   signedonJanuary10,2015
           sanctions,
2                                             10,2014andJanuary
     ThedatesoftheOrdersappealedfromareNovember


3                      TONYAPETERSON,DON LESLIE
     MACKEYGLENPETERSON,
        CAROLPETERSON,
PETERSON,                        and their attorney
                     LONNYPETERSON
            desireto appeal.
      SCHWAGER
CANDICE
4    MACKEYGLENPETERSONTONYAPETERSON,DON LESLIE
        CAROLPETERSON,
PETERSON,                        and their attorney
                     LONNYPETERSON
              desireto appealto the First or
CANDICESCHWAGER                                              Courtof
            Texas.
      Houston,
Appeals,
5                      TONYAPETERSON,DON LESLIE
     MACKEYGLENPETERSON,
       CAROLPETERSON,
PETERSON,                          are the parties
                   and LONNYPETERSON
filingthisappeal.
6    ThisNoticeofAppealisbeingservedonall      to thecourt'sOrders.
                               TONYAPETERSON,
             MACKEYGLENPETERSON,
     WHEREFORE,
                CAROLPETERSON,
DONLESLIEPETERSON,                      and
                            LONNYPETERSON


                                 3




                                                                       5
     theirattomeyCANDICE
                       SCHWAGER
                             hereby thisnoticeofappeal.Theyalso
     claimsuch     reliefto whichtheymaybejustlyentitled.
..

                                   Respectfully
                                             submitted,
                                   Philip
                                       M.Ross
                                   SBN17304200
                                    1006     Road
                                       Holbrook
                                   SanAntonio, 78218
                                           Texas
                                       210/326-2100
                                   Phone:
                                       ross__law@h0tmail.c0m
                                   Email:
                              By: /s/PhilipM.Ross
                                  PhilipM.Ross
                                  AttorneyforMACKEY
                                                  GLEN
                                     TONYA
                              PETERSON,   PETERSON,
                              DON     PETERSON,
                                  LESLIE     CAROL
                              PETERSON,
                                     andLONNY
                                            PETERSON
                         CERTIFICATE
                                 OFSERVICE
                certifythata trueandcorrect
          Ihereby                        copyoftheabovedocument
                                                             wase-
     filedandsentbyemailorelectronic
                                  deliverybyagreement
                                                   to:
     JoshDavis                           SarahPacheco
                         & Smith,LLP
     LewisBrisboisBisgaard                      Beduze
                                         Kathleen
     Weslayan Suite
                  1400                   Crain,
                                             Caton
                                                 &          PC
              Plaza
     24Greenway                          1401McKinney
                                                    St.,Suite1700



                                   /s/
                                    Philip
                                     M.
                                     Ross
     Houston,TX77046                     Houston,TX77010

     onMarch
          3,2015.

                                    PhilipM.Ross




                                                                     6